DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Specification
The applicant’s specification submitted is acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shu (U.S. Pub. No. 2020/0210091 A1) in view of Dornemann et al. (U.S. Pub. No. 2016/0085575 A1).
Regarding claim 1, Shu teaches a method for accessing database data, comprising: 
	obtaining, from a user program, an access request to a consistency group comprising sought database data, wherein the access request comprises a consistency group identifier for the consistency group (paragraph [0048], receiving the data restoration request; the request includes a target disk identifier and a virtual machine disk data identifier, noted, a virtual machine disk data identifier is interpreted as a consistency group identifier of sought database data; also see paragraph [0047]); 
identifying, based on the consistency group identifier, a consistency group schema comprising first backup asset metadata for a first backup asset of the consistency group (paragraph [0049]-[0050], searching for the metadata of data slice based on the virtual machine disk identifier; using the metadata to search for a deduplication index corresponding to the metadata of each data slice).
Shu does not explicitly disclose: issuing, to a first backup storage system, a first live mount connection request […].
Dornemann teaches: issuing, to a first backup storage system, a first live mount connection request […] (paragraph [0371], [0373]-[0378], accessing backup data in a ‘live mount’ scenario based on user selection of VM 201 via file manager).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include issuing, to a first backup storage system, a first live mount connection request […] into data recovery of Shu.
Motivation to do so would be to include issuing, to a first backup storage system, a first live mount connection request […] for efficiently live-mounting a backed up virtual machine in system (Dornemann, paragraph [0371], line 1-3).

and receiving, from the first backup storage system, a first backup asset copy handle enabling access to a first backup asset copy of the first backup asset, wherein the first backup asset copy comprises at least a portion of the sought database data (Dornemann, Fig. 2, paragraph [0279], [0288]-[2089], [0306], [0308], [0345]-[0347], virtual server data agent may export shared file system to host computing device that comprises a virtual machine; shared file system may be mounted to host computing device; data agent may indicate to media agent an operational profile of VM; ‘indicate VM profile’ may comprise one or more instructions, triggers, and information in anticipation of launching execution of VM,  while Shu teaches searching for the data slice to which the deduplication index is points and that is located in the storage device; write the data slice to the target disk based on the corresponding to the deduplication index and based on distributed location described in each piece of metadata corresponding to the deduplication index, noted, as data being searched for using deduplication index in corresponding with the metadata; said data slice then write to the target disk, paragraph [0048]-[0050], [0053]-[0054], thus, the combination of references Shu and Dornemann teach receiving, from the first backup storage system, a first backup asset copy handle enabling access to a first backup asset copy of the first backup asset, wherein the first backup asset copy comprises at least a portion of the sought database data as claimed). 
Regarding claim 2, Shu as modified by Dornemann teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the first backup storage system is identified based on another portion of the first backup asset metadata (Shu, Fig. 1, paragraph [0048]-[0050], [0054], using the metadata to search for a deduplication index corresponding to the metadata of each data slice associated with the virtual machine disk data identifier in process of restoring data; metadata describes a distribution location of data slice). 
Regarding claim 3, Shu as modified by Dornemann teach all claimed limitations as set forth in rejection of claim 1, further teach prior to issuing the first live mount connection request: creating a consistency group file system (Dornemann, paragraph [0303]-[0305], configuring to use logical source 249 as the source of data to be relocated, and to use destination 224 as the destination of the relocated data); mounting the consistency group file system within a client logical file system to obtain a consistency group file system handle (Dornemann, Fig. 2, paragraph [0279], [0288]-[2089], [0306], [0308], virtual server data agent may export shared file system to host computing device that comprises a virtual machine; shared file system may be mounted to host computing device; data agent may indicate to media agent an operational profile of VM; ‘indicate VM profile’ may comprise one or more instructions, triggers, and information in anticipation of launching execution of VM); and after receiving the first backup asset copy handle: associating the first backup asset copy handle with the consistency group file system (Dornemann, paragraph [0306]-[0311], data agent may indicate to media agent an operational profile of VM; ‘indicate VM profile’ may comprise one or more instructions, triggers, and information in anticipation of launching execution of VM; the media agent may comprise pre-programmed mappings between a given VM profile received from and/or identified by data agent and corresponding set(s) of data block stored in backup copy). 
Regarding claim 4, Shu as modified by Dornemann teach all claimed limitations as set forth in rejection of claim 3, further teach providing the consistency group file system handle to the user program, wherein the consistency group file system exposes an application programming interface through which the user program gains access to the first backup asset copy (Dornemann, paragraph [0371]-[0373], accessing backup data in a ‘live mount’ scenario based on user selection of VM 201 via file manager; file manager to display and control of backup VMs in system; also see paragraph [0348]). 
Regarding claim 5, Shu as modified by Dornemann teach all claimed limitations as set forth in rejection of claim 4, further teach wherein the first backup asset copy remains on the first backup storage system, wherein access to the first backup asset copy is facilitated using a distributed file system protocol (Shu, Fig. 1-2, paragraph [0035], [0041], [0047], [0054], the storage device of backup system stored data of virtual machine disk; the metadata indicate the location of distributed data slice stored in storage device). 
Regarding claim 6, Shu as modified by Dornemann teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the consistency group schema further comprises first backup asset selection criteria for the first backup asset, wherein the first live mount connection request further comprises the first backup asset selection criteria (paragraph [0348], paragraph [0371]-[0373]; accessing backup data in a ‘live mount’ scenario based on user selection of VM 201 via file manager; file manager to display and control of backup VMs in system; transmitting to media agent a VM profile indication including an operational profile for VM and/or application, if such profile(s) are available and/or user selected virtual drives or file(s) that are associated with the selected VM), user-selected entities, such as VM, virtual drive, 
Regarding claim 7, Shu as modified by Dornemann teach all claimed limitations as set forth in rejection of claim 1, further teach identifying that the consistency group schema further comprises second backup asset metadata for a second backup asset of the consistency group (Shu, paragraph [0049]-[0050], searching for the metadata of data slice based on the virtual machine disk data identifier; using the metadata to search for a deduplication index corresponding to the metadata of each data slice); issuing, to the first backup storage system, a second live mount connection request comprising a portion of the second backup asset metadata (Dornemann, paragraph [0371], [0373]-[0378], accessing backup data in a ‘live mount’ scenario based on user selection of VM 201 via file manager while Xxx teaches using the metadata to search for a deduplication index corresponding to the metadata of each data slice associated with the virtual machine disk identifier in process of restoring data, paragraph [0048]-[0050]; in conjunction with live mount connection request taught by Dornemann, it teaches issuing, to the first backup storage system, a second live mount connection request comprising a portion of the second backup asset metadata as claimed); and receiving, from the first backup storage system, a second backup asset copy handle enabling access to a second backup asset copy of the second backup asset, wherein the first backup storage system is identified based on another portion of the second backup asset metadata, wherein the second backup asset copy comprises another portion of the sought database data (Dornemann, Fig. 2, paragraph [0279], [0288]-[2089], [0306], [0308], [0345]-[0347], virtual server data agent may export shared file system to host computing device that comprises a virtual machine; shared file system may be mounted to host computing device; data agent may indicate to media agent an operational profile of VM; 
Regarding claim 8, Shu as modified by Dornemann teach all claimed limitations as set forth in rejection of claim 1, further teach identifying that the consistency group schema further comprises second backup asset metadata for a second backup asset of the consistency group (Shu, paragraph [0049]-[0050], searching for the metadata of data slice based on the virtual machine disk data identifier; using the metadata to search for a deduplication index corresponding to the metadata of each data slice); issuing, to a second backup storage system, a second live mount connection request comprising a portion of the second backup asset metadata (Dornemann, paragraph [0371], [0373]-[0378], accessing backup data in a ‘live mount’ scenario based on user selection of VM 201 via file manager; Fig. 1D illustrate various secondary storage computer device for backup data while Xxx teaches using the metadata to search for a deduplication index corresponding to the metadata of each data slice associated with the virtual 
As per claims 9 and 13, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 1 and are similarly rejected.
As per claims 10-11, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 8 and 7 respectively and are similarly rejected.
Regarding claim 12, Shu as modified by Dornemann teach all claimed limitations as set forth in rejection of claim 11, further teach a third backup asset residing on a third backup storage system, wherein the client device operatively connects to the third backup storage system, wherein the client mounting agent is further configured to: identify that the consistency group schema further comprises third backup asset metadata for the third backup asset of the consistency group (Shu, paragraph [0049]-[0050], searching for the metadata of data slice based on the virtual machine disk data identifier; using the metadata to search for a deduplication index corresponding to the metadata of each data slice; in conjunction with the teaching of Dornemann, paragraph [0371], [0373]-[0378], accessing backup data in a ‘live mount’ scenario based on user selection of VM 201 via file manager; Fig. 1D illustrate various secondary storage computer device for backup data, it teaches a third backup asset residing on a third backup storage system, wherein the client device operatively connects to the third backup storage system, wherein the client mounting agent is further configured to: identify that the consistency group schema further comprises third backup asset metadata for the third backup asset of the consistency group as claimed); issue, to the third backup storage system, a third live mount connection request comprising a portion of the third backup asset metadata (Dornemann, paragraph [0371], [0373]-[0378], accessing backup data in a ‘live mount’ scenario based on user selection of VM 201 via file manager; Fig. 1D illustrate various secondary storage computer device for backup data while Xxx teaches using the metadata to search for a deduplication index corresponding to the 
As per claims 14-20, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 2-8 respectively and are similarly rejected.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/KEN HOANG/Examiner, Art Unit 2168